DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 25, 27-48 are pending.
Claims 25, 27-48 are allowed

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 6-24-22 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6-24-22 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.  The Examiner believes that application is still condition for allowance.  The reason for allowance have no changed and have been reiterated below. 



Allowable Subject Matter

The reason for allowance of claim 25 is that the closest prior art of record (Ohsuki), alone or in combination fails to teach, a rig, wherein the sensor is coupled to the rig, and, with the working member (tool that does work to a workpiece) not in contact with the workpiece, at least a portion of the weight of the rig is supported by the workpiece;  detecting a first value of a parameter measured by the sensor, wherein, during detection of the first value: the working member is not in contact with the workpiece, the working member is at a first lateral position, and the sensor is at a first sensor position; providing information that causes at least one of the one or more of the actuators to move the working member into contact with the workpiece; detecting a second value of the parameter measured by the sensor, wherein, during detection of the second value: the working member is in contact with the workpiece, the working member is at the first lateral position, and the sensor is at a second sensor position; and determining a first calibrated position of the working member at the first lateral position based at least in part upon the first value and the second value, wherein the second sensor position is different from the first sensor position, in combination with other elements of the claim. 

Furthermore, the applicant arguments especially on page 10 describing the claim’s rig is also included in the reasons for allowance.

Claims 39 and 44 have similar limitations and have similar reasons of allowance. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN L LAUGHLIN whose telephone number is (571)270-1042.  The examiner can normally be reached on Monday-Friday 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on 571-272-4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NATHAN L LAUGHLIN/Primary Examiner, Art Unit 2119